FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
This First Amendment to Loan and Security Agreement (this "Amendment") is
entered into as of January 28, 2016, by and between EAST WEST BANK ("Bank") and
CĪON INVESTMENT CORPORATION, a Maryland corporation ("Borrower").
RECITALS
Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of April 30, 2015 (as amended from time to time, collectively, the
"Agreement").  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.
NOW, THEREFORE, the parties agree as follows:
1.            The following defined terms set forth in Section 1.1 of the
Agreement hereby are added , or amended and restated, as follows:
"Borrowing Base" means an amount equal to, (a) from the First Amendment Closing
Date through July 31, 2016, forty percent (40%) of Collateral, as determined by
Bank with reference to the most recent Borrowing Base Certificate delivered by
Borrower and (b) at all times thereafter, the lesser of (i) the average monthly
net proceeds received by Borrower from the sale of its equity securities during
the trailing three (3) month period ending on the last day of the immediately
preceding calendar month of Borrower or (ii) fifty percent (50%) of Collateral,
as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
"Borrowing Base Certificate" is a borrowing base certificate in form attached
hereto as, (a) from the First Amendment Closing Date through July 31, 2016,
Exhibit C-1, and (b) at all times thereafter, Exhibit C-2.
"First Amendment Closing Date" is January 30, 2016.
2.            Section 6.7 of the Agreement hereby is amended and restated in its
entirety to read as follows:
"6.7            Fair Market Value of Collateral.  The Collateral shall at all
times have a Fair Market Value of not less than, (a) from the First Amendment
Closing Date through July 31, 2016, the aggregate amount of Advances outstanding
hereunder, multiplied by two and a half (2.5) and (b) at all times thereafter,
the aggregate amount of Advances outstanding hereunder, multiplied by two (2)."
3.            Exhibit A to the Agreement hereby is replaced with Exhibit A
attached hereto.
4.            Exhibit C to the Agreement hereby is replaced with Exhibit C-1 and
Exhibit C-2 attached hereto.
5.            Exhibit D to the Agreement hereby is replaced with Exhibit D
attached hereto.
6.            No course of dealing on the part of Bank or its officers, nor any
failure or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank's failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
7.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
8.            Borrower represents and warrants that the Representations and
Warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
9.            As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
(a)            this Amendment, duly executed by Borrower;
(b)            a certificate with respect to incumbency and resolutions of
Borrower, authorizing the execution and delivery of this Amendment;
(c)            the filing of a UCC-3 financing statement amendment substantially
in the form of Exhibit A attached hereto;
(d)            a fully earned and non-refundable amendment fee equal to Fifteen
Thousand Dollars ($15,000);
(e)            all reasonable Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts; and
(f)            such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
10.         This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one instrument.


[Balance of Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 
CĪON INVESTMENT CORPORATION
 
     
By: /s/ Michael A.
Reisner                                                                                        
     
Title: Co-President and Co-Chief Executive Officer  
     
EAST WEST BANK
         
By: /s/ Emma
Wang                                                                                        
     
Title: First Vice
President                                                                                        





































































[Signature Page to First Amendment to Loan and Security Agreement]
 